Per Curiam,
The decedent, Joseph W. Cake, having survived his wife, *464died intestate June 1, 1879, leaving issue four children, J. Adam Cake, appellant, Joseph W. Cake, Alice E. Lowery and Amy B. Adams. Six days thereafter letters of administration were issued to said J. Adam Cake, who more than eleven years thereafter presented his petition to the orphans’ court and obtained therefrom an order for the sale of certain real estate of which his father died seized. The sale thereof, realizing 180,462, was confirmed September 9, 1890, and an account, embracing nothing save said proceeds, was filed January 31,1891. After-taking credit for expenses of sale, etc., the accountant balanced his account by crediting himself with the residue as applicable to claims of his own. To that disposition of the residue the other heirs excepted and an auditor was appointed to pass upon said exceptions. There was no serious dispute as to the material facts, all of which are fully set forth in the elaborate report of the learned auditor. The matters considered and passed upon by him, and again by the court on exceptions to his report, were said claims of the appellant J. Adam Cake, and a claim presented on behalf of S. P. Wolverton, Esquire. With the exception of $2,000, and interest, due on a judgment recovered by the Government National Bank, and held by said J. Adam Cake, the claims aforesaid were rejected mainly because they were not liens on the property from the sale of which the fund was realized, and therefore not entitled to participate in the distribution thereof. After deducting expenses of sale, costs of audit, etc., and the National Bank judgment above mentioned, the residue was distributed to and among said four children of the intestate. Exceptions to the auditor’s report were heard and disposed of by the learned president of the thirty-first judicial district, who, in the decree now before us on appeal, dismissed the exceptions and confirmed said report.
The questions involved in the specifications of error are so clearly presented in the exhaustive opinion of the specially presiding judge that re-statement of them is unnecessary; and, in view of the painstaking consideration that was given to those questions, not only by the learned auditor but afterwards by the court, and also, of the manifest correctness of their conclusions, it does not appear to us that any of said questions require either special notice or further discussion. Notwithstanding the able argument of appellant’s counsel, an examina*465tion of the record, with special reference to the controlling questions presented therein, we are not convinced that there is any error in either of the learned court’s conclusions that requires a reversal or modification of the decree. So far as said conclusions are material to a just determination of the case, they are abundantly sustained by the authorities cited in the opinion and applicable to the facts.
The insuperable difficulty, in the way of the rejected claims, is that they had ceased to be liens on the land, from the sale of which the fund in question was raised. Assuming them to have been valid claims against the estate of the intestate and therefore liens on the real estate of which he died seized, they were not liens thereon at the time the sale was ordered, and therefore not entitled to participate in the distribution.
Decree affirmed and appeal dismissed at appellant’s costs.